UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.:1-15637 WINLAND ELECTRONICS, INC. (Exact name of registrant in its charter) Minnesota 41-0992135 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1950 Excel Drive, Mankato Minnesota (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(507) 625-7231 Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Each Class Name of Exchange Common Stock, $.01 par value NYSE Amex Preferred Stock Purchase Rights NYSE Amex Securities registered pursuant to Section 12(g) of the Exchange Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.YesoNoþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act). Large accelerated filero Accelerated filero Non-accelerated filero Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ The aggregate market value of the Common Stock held by non-affiliates as of June 30, 2011 was $2,225,486 based on the closing sale price of the Issuer’s Common Stock on such date. There were 3,701,630 shares of Common Stock, $.01 par value, outstanding as of March 23, 2012. TABLE OF CONTENTS PAGE PART I ITEM 1. DESCRIPTION OF BUSINESS. 3 ITEM 1A. RISK FACTORS. 4 - 5 ITEM 1B. UNRESOLVED STAFF COMMENTS. 5 ITEM 2. DESCRIPTION OF PROPERTY. 5 ITEM 3. LEGAL PROCEEDINGS. 6 ITEM 4. MINE SAFETY DISCLOSURES 6 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. 6 ITEM 6. SELECTED FINANCIAL DATA. 6 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. 6 - 11 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 11 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 12 - 31 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. 32 ITEM 9A. CONTROLS AND PROCEDURES. 32 ITEM 9B. OTHER INFORMATION. 32 PART III ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT. 33 - 34 ITEM 11. EXECUTIVE COMPENSATION. 34 - 35 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. 36 - 37 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS. 37 - 38 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES. 38 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 38 SIGNATURES 39 - 40 EXHIBIT INDEX 41 - 44 Certification of Chief Financial Officer and Senior Vice President Pursuant to Section 302 45 Certification of Chief Financial Officer and Senior Vice President Pursuant to Section 906 46 Table of Contents PART I ITEM 1. DESCRIPTION OF BUSINESS General Winland Electronics, Inc. (“Winland”, “Company”, “we” or “our”) was incorporated as a Minnesota corporation in October 1972.Through distribution to dealers and integrators, Winland provides a line of proprietary critical condition monitoring products to the security industry. In most cases, these products are manufactured to protect against loss of assets due to damage from water, excess humidity, extremes of temperature and loss of power. These Winland branded and trademarked products accounted for 100% of the Company’s revenue in 2011.Prior to January 1, 2011, we also designed and manufactured custom electronic controls and assemblies primarily for original equipment manufacturer (“OEM”) customers, providing services from early concept studies through complete product realization (Electronic Manufacturing Services (EMS) business).On January 1, 2011, we sold our EMS business unit to an unrelated third party, Nortech Systems, Incorporated (Nortech) (see Note 8 of our financial statements).As a result, we classified our EMS business as a discontinued operation for 2011 and 2010.All references contained herein relate to our continuing operations of our proprietary business unless identified as discontinued operations. Proprietary Products Sales and Distribution Winland markets and sells its line of proprietary critical condition monitoring products primarily through an established network of distributors, dealers, security installers and integrators.Winland employs full-time sales professionals and has engaged independent manufacturers’ sales representative organizations who are responsible for territory-based commissioned sales. This distribution network is primarily located in the United States. Competition Competition among the security industry has increased in the last several years as additional companies have introduced competing products.Significant competitive factors in the market for security products include product effectiveness and features, price, reliability and company reputation.Winland believes that it competes favorably with respect to product effectiveness, features, price and reliability.However, given its size and relatively small presence in this market, many of Winland’s competitors have an advantage by being larger, better-known and better-financed. Source of Goods Available for Sale Winland has a contract with a single third party contract manufacturer through December 31, 2013 to produce goods held for sale to the Company’s customers.These assemblies are manufactured to design specifications furnished by Winland.Alternative sources are available should the Company’s existing source be unable to perform. Significant Customers Approximately 50% of the Company’s Proprietary Products sales in both 2011 and 2010 were to one of the world’s largest distributors of security products.Winland derived approximately 4% and 1% of its revenues from sales outside the United States for the years ended December 31, 2011 and 2010, respectively. Patents, Trademarks and Licenses Winland holds federal trademark registrations for marks used in its business as follows:WATERBUG, TEMP ALERT, ENVIRONMENTAL SECURITY and ENVIROALERT. Personnel At December 31, 2011, Winland had nine full time employees.During 2011 and 2010, Winland also used temporary labor services.Winland is not subject to a collective bargaining agreement and considers its relations with its employees to be good. 3 Table of Contents ITEM 1A. RISK FACTORS Based on current and known information, Winland believes that the following identifies the most significant risk factors that could affect its business. However, the risks and uncertainties Winland faces are not limited to those discussed below. There could be other unknown or unpredictable economic, business, competitive or regulatory factors, including factors that Winland currently believes to be immaterial, that could in fact have material adverse effects on Winland’s financial position, liquidity, and results of operations. Past financial performance may not be a reliable indicator of future performance and historical trends should not be used to anticipate results or trends in future periods. You should consider the following risk factors, in addition to other information presented or incorporated by reference into this Annual Report on Form 10-K in evaluating Winland’s business and your investment in Winland. Winland is dependent on a small number of customers and such customer’s response to the current uncertain economic conditions. Winland’s Proprietary Products sales are dependent on a small number of security products distributors with the top five distributors together representing over 65% of total Company sales in 2011 and 2010.Winland does not obtain firm, long-term purchase commitments from its customers.Customers may also cancel their orders, change quantities, or delay delivery for a number of reasons. Cancellations, reductions, or delays by a significant customer or by a group of customers may harm Winland’s results of operations by reducing the volumes of products sold. Winland outsources the manufacturing of its line of Proprietary Products. Winland has an agreement with an outside contract manufacturing firm to manufacture its proprietary products through December 31, 2013.Based on the agreement, Winland issues purchase orders with definitive quantities, deliveries and price.Winland cannot guarantee the ability of the manufacturer to timely deliver against the purchase orders which may cause Winland to experience delays in meeting its customer’s delivery requirements.If experienced, these delays may impact sales volumes and increase costs. Winland’s operating results may vary significantly from period to period. Winland experiences fluctuations in its operating results. Some of the principal factors that contribute to these fluctuations are Winland’s effectiveness in managing inventory levels; changes in the cost and availability of finished goods purchased from its manufacturer; and changes in demand for Winland’s products.Results of operations in any period, therefore, should not be considered indicative of the results to be expected for any future period. Winland’s operating results, financial condition and cash flows may be adversely impacted by the affect the current global economic uncertainty has on its customers. The current economic uncertainty has severely impacted banks and other lenders, limiting the ability of many businesses to the access of credit markets.Winland’s customers may choose to delay or postpone purchases of products from Winland until the economy and their businesses strengthen and this may affect its operating results, financial condition and delay and lengthen sales cycles.A continued uncertainty in the global economy could have a material adverse affect on Winland’s results of operations and financial condition. Market acceptance of our new EA800-ip product is uncertain, and we may be unable to obtain market acceptance of our EA800-ip product. The success of our EA800-ip product will depend upon the acceptance by customers of our EA800-ip product as equivalent or better than the current product or solution they are currently using for security products.Market acceptance of our EA800-ip product will depend on a number of factors, including: ● the perceived effectiveness of our EA800-ip product relative to its cost; ● the potential advantages of our EA800-ip product over alternative products; ● the development of new products and technologies by our competitors or new alternative security products;and 4 Table of Contents ● the effectiveness of our sales and marketing efforts. If our EA800-ip product does not achieve adequate acceptance by our customers and potential customers, we may not generate our projected revenue and our business would be materially impacted. Winland’s valuation of circumstances impacting the value of long-lived assets is based on judgment and factors that could change and result in the recognition of an impairment charge. Winland’s management exercises its best judgment in estimating future cash flows and other factors affecting the valuation of long-lived assets including the operating and macroeconomic factors that may affect them.Management uses historical financial information, internal plans and projections and industry information in making such estimates.While Winland currently believes the expected cash flows from these long-lived assets exceeds the carrying amount, materially different assumptions regarding future performance and discount rates could result in future impairment losses. In particular, if Winland no longer believes it will achieve its long-term projected sales or operating expenses, it may conclude in connection with any future impairment tests that the estimated fair value of our long-lived assets is less than the book value and recognize an impairment charge.Such impairment would adversely affect Winland’s business and earnings. Internal control over financial reporting may not prevent or detect misstatements because of its inherent limitations. Winland requires effective internal control over financial reporting in order to provide reasonable assurance with respect to its financial reports and to effectively prevent fraud. Internal control over financial reporting may not prevent or detect misstatements because of its inherent limitations, including the circumvention or overriding of controls, or fraud. Therefore, even effective internal controls can provide only reasonable assurances with respect to the preparation and fair presentation of financial statements. Failure to meet financial requirements for the continued listing of Winland's stock on a national stock exchange would impair the liquidity of its stock and its availability to access the capital markets, if necessary. On December 5, 2011 Winland received a notice from NYSE Amex LLC indicating that Winland was not in compliance with the continued listing standard requiring Winland to maintain minimum stockholders’ equity of $4,000,000 and not report losses from continuing operations and/or net losses in three of its four most recent fiscal years.Winland submitted a plan of compliance which requires Winland to regain compliance with the continued listing standards by May 29, 2013.On February 7, 2012 Winland received a letter from the NYSE Regulation informing Winland that it made a reasonable demonstration of its ability to regain compliance with the continued listing standards by March 29, 2013.Winland is currently not in compliance with the continued listing standards of the NYSE Amex Exchange, however, the NYSE Amex Exchange has given Winland an extension until May 29, 2013 to regain compliance with the continued listing standards.Winland can make no assurance that it will be able to remain listed on the NYSE Amex Exchange.If Winland’s stock is delisted from trading on the NYSE Amex Exchange, the liquidity of the stock would be impaired and access to the capital markets, if necessary, may not be possible. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. DESCRIPTION OF PROPERTY Winland owns an office and manufacturing facility located in Mankato, Minnesota.The 58,000 square foot building consists of 32,500 square feet of manufacturing space, 10,000 square feet of warehouse space and 15,500 square feet of office space.Management carries insurance on its property and believes it is adequately covered.The office and manufacturing facility has a net book value of $2,135,000 including land. On January 1, 2011, Winland entered into a commercial building lease (the “Lease”) with Nortech Systems, Inc. (“Nortech”) to lease the entire office and manufacturing facility.The term of the Lease ends January 1, 2017 with obligation to pay rent of $5.25 per square foot commencing on January 1, 2012.On January 2, 2011, Winland entered into a sublease agreement with Nortech to lease 1,000 square feet of office space at 1950 Excel Drive, Mankato, MN effective January 1, 2011 and expiring December 31, 2011 at $5.25 per square foot.In May 2011, Winland amended the sublease agreement with Nortech increasing its leased space to 1,900 square feet of office space at $5.25 per square foot.On December 28, 2011, Winland and Nortech executed a new sublease agreement with the same terms as the prior agreement with a term expiring on December 31, 2012. 5 Table of Contents In August 2011, Winland engaged a real estate broker and listed the office and manufacturing facility for sale.The listing agreement identified the obligations of Winland and the real estate broker and expired on February 29, 2012.Winland will continue, on its own behalf, to look for an interested party to purchase its office and manufacturing facility. ITEM 3. LEGAL PROCEEDINGS None. ITEM 4. MINE SAFETY DISCLOSURES None. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Winland’s Common Stock is listed on the NYSE Amex under the symbol WEX.The following table sets forth the high and the low market closes, as reported by NYSE Amex during 2011 and 2010. Fiscal Year Ended December 31, 2011 Low High First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal Year Ended December 31, 2010 Low High First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ On March 23, 2012, the fair market value of Winland’s Common Stock was $0.66 based on the closing sale price quoted by NYSE Amex on that date.As of December 31, 2011, Winland had 373 registered shareholders of record. Winland has never paid cash dividends on its Common Stock.The Board of Directors presently intends to retain any earnings for use in its business and does not anticipate paying cash dividends on Common Stock in the foreseeable future. The payment of cash dividends in the future, if any, will be at the discretion of the Board of Directors and will depend on such factors as earnings levels, capital requirements, Winland's overall financial condition and any other factors deemed relevant by Winland's Board of Directors. ITEM 6. SELECTED FINANCIAL DATA None. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION EXECUTIVE SUMMARY During 2011, we made significant strides towards redefining Winland Electronics, Inc. for the future.We were successful in selling the EMS assets to Nortech Systems Incorporated and receiving $1,017,000 in cash.The sale eliminated the recent historical under utilization of the manufacturing facility and provided a small gain for the year.Additionally, Nortech consumed $2,900,000 worth of the remaining EMS inventory providing significant cash flow during the year which allowed us to pay down debt of $1,697,000. 6 Table of Contents Subsequent to the sale of the EMS business segment to Nortech, we turned our attention to our proprietary product offerings and invested in our latest product, the EnviroAlert EA800-ip.This product enhancement to our award winning EA800 product provides for remote monitoring and modification of sensor settings meeting a critical need for companies who must maintain regulatory compliance.We anticipate the EA800-ip to favorably impact our results of operations for 2012. With Winland’s sales team continuing to drive awareness of our critical condition monitoring solutions, we were able to achieve modest growth in sales.This growth was driven by our top ten customers.More important however, is the attention our products have been able to attract with large national security dealers and end-user national accounts in the pharmaceutical and food distribution industries. RESULTS OF OPERATIONS – 2011 vs. 2010 The Company reported a net loss of $740,000 or $0.20 per basic and diluted share for the year ended December 31, 2011 compared to the $3,532,000 net loss or $0.96 per basic and diluted share for the same period in 2010. Net Sales Proprietary Products net sales for the year ended December 31, 2011 were $3,444,000 up $127,000 or 4% compared to the same period in 2010 driven by a 9.2% increase in sales to Winland’s largest distributor.Winland’s other top ten customers grew 15.6% collectively which were offset by declines by other customers mostly the result of non-recurring projects requiring Winland’s products. Operating Loss The Company reported an operating loss of $1,023,000 and $1,931,000 for the years ended December 31, 2011 and 2010, respectively.Our gross margin percentage of 31.0% in 2011 was down from 35.6% reported in 2010. Declines in gross margin were expected based on changing from a direct internal manufacturing operation to outsourcing our manufacturing requirements upon the sale of our EMS business segment. For the year ended December 31, 2011, General and Administrative expenses were $852,000 down from $2,143,000 from the same period in 2010.The decline in expense was primarily related to decreased salaries expenses of $786,000 due to headcount reductions and associated severance payments related to the EMS sale, decreased professional fees including audit,legal and tax preparation expenses of $205,000, reduced information technology expenses of $104,000, reduced financial advisor fees of $60,000, reduced software implementation consulting fees of $50,000, reduced premium costs for directors and officers insurance of $36,000 and reduced board of director fees of $35,000 partially offset by lease expense of $8,000. For the year ended December 31, 2011, sales and marketing expenses were $1,000,000, an increase of $30,000 from the same period in 2010 with increased salaries and benefits expenses of $47,000 and increased marketing and trade show expenses of $32,000 related to the Company’s EnviroAlert EA800-ip partially offset by decreased product support costs of $31,000 and reduced certification expenses of $10,000. During 2011, the Company funded research and development activities, incurring expenses of $237,000.The expenses were primarily for new product development of $168,000 related to the Company’s EnviroAlert EA800-ip and salary and benefit expenses of $59,000. Interest Expense and Other, Net Interest expense and other consists primarily of interest expense and miscellaneous income.Interest expense for 2011 was $54,000 compared to $175,000 during the same period a year ago.This significant decrease relates to the decreased outstanding balances on the Company’s lines of credit during the year.The Company received $10,800 in interest income from the settlement and payment of refunds related to the settlement reached between the Company and the Internal Revenue Service regarding research and development tax credits. 7 Table of Contents Income Tax Winland records a tax valuation allowance when it is more likely than not that it will not be able to recover the value of its deferred tax assets.The valuation allowance for deferred tax assets as of December 31, 2011 and 2010 was $1,889,000 and $1,593,000, respectively. The net change in the total valuation allowance for the years ended December 31, 2011 and 2010 was an increase of $296,000 and $1,216,000, respectively.The tax effect of the Company’s valuation allowance for deferred tax assets is included in the annual effective tax rate.As of December 31, 2011 and 2010, the Company calculated its estimated annualized effective tax expense (benefit) rate at 1% and (4%), respectively.The Company recognized income tax expense of $9,000 (net of the valuation allowance) based on its $790,000 pre-tax loss from continuing operations for year ended 2011 compared to an income tax benefit of $89,000 (net of the valuation allowance) based on its $2,098,000 pre-tax loss from continuing operations for the year ended 2010. Gain (loss) from discontinued operations On January 1, 2011, the Company sold its EMS business to Nortech.Winland recognized a gain from discontinued operations, net of tax, of $59,000 for the year ended December 31, 2011 compared to a loss of $1,523,000 for the same period a year ago.The gain was the result of additional inventory sales to Nortech above the $2,200,000 commitment which allowed the Company to reduce the reserve for obsolescence for inventory held for discontinued operations by $73,000.Net sales from discontinued operations for the year ended December 31, 2011 were $2,906,000 from raw, finished and work-in-process inventories sold to Nortech compared to net sales of $14,653,000 for finished goods sold to EMS customers for the year ended December 31, 2010.The Company recorded a gross loss from discontinued operations for the year ended December 31, 2010 of $530,000 compared to no gross profit on the inventory sold to Nortech for the year ended December 31, 2011, as the Company sold inventory to Nortech at historical cost. LIQUIDITY AND CAPITAL RESOURCES Operating activities used cash of $1,505,000 for the year ended December 31, 2011 which resulted from the net loss of $740,000, a net increase in finished goods inventories of $455,000 for future customer sales, a reduction of accrued expenses of $421,000 primarily related to compensation payments of $339,000 partially offset by federal and state income tax refunds received of $277,000.Operating activities used cash of $173,000 for the year ended December 31, 2010 which resulted from the net loss of $3,532,000 partially offset by increased accounts payable balances of $1,021,000 for increased raw material inventory levels held for discontinued operations, non-cash depreciation expense of $775,000, collection of 2009 loss carry-back from the IRS and settlement of uncertain tax positions of $746,000, collection of $550,000 accounts receivable balances in excess of sales as a result of the improvement in days sales outstanding of four days and non-cash loss on disposal of equipment of $173,000. Investing activities provided cash of $3,913,000 primarily from the sale of EMS business unit and the sale of related inventory from discontinued operations for year ended December 31, 2011 compared to the use of cash of $73,000 used to acquire capital equipment for the year ended December 31, 2010.Financing activities used cash of $1,695,000 for the year ended December 31, 2011 consisting of $1,249,000 to pay down the Company’s revolving line-of-credit and $448,000 to pay down long-term borrowings.For the year ended December 31, 2010, financing activities provided cash of $509,000 from borrowing $882,000 on the Company’s accounts receivable agreement offset by $380,000 cash used to pay down long-term borrowings. The current ratio was 3.7 to 1 at December 31, 2011 and 1.3 to 1 at December 31, 2010.Working capital equaled $1,517,000 on December 31, 2011, compared to $1,315,000 on December 31, 2010.The Company had $1,249,000 outstanding on its accounts receivable agreement with PrinSource Capital Companies, LLC as of December 31, 2010 with no outstanding balance as of December 31, 2011. On August 18, 2010, Winland and PrinSource Capital Companies, LLC ("PrinSource") entered into an Accounts Receivable Agreement (the "Agreement").The Agreement allowed PrinSource to purchase from Winland certain eligible accounts receivable based on PrinSource's sole and absolute discretion.Upon approval and acceptance by PrinSource, PrinSource agreed to pay Winland seventy-five percent (75%) of the eligible account receivable (the "Part Payment") prior to such receivable actually being paid to Winland.Upon the payment of such receivable to Winland, PrinSource paid to Winland one hundred percent (100%) of such eligible account, reduced by a per diem fee equal to 1/18% (one eighteenth of one percent) per day from the time that the Part Payment was made by PrinSource to Winland and a one-time processing fee equal to 1/4% (one fourth of one percent).Winland retained the ultimate responsibility for collection of the receivable, and thus accounted for the Agreement as a secured borrowing transaction.This agreement was paid off and cancelled January 3, 2011. 8 Table of Contents Effective January 3, 2011, Winland and TCI Business Capital, Inc. (“TCI”), entered into a Factoring, Security and Service Agreement (the “Agreement”).The Agreement allowed TCI to purchase from the Company certain eligible accounts receivable based on TCI’s sole and absolute discretion and was terminated by mutual agreement between the Company and TCI in April 2011 for a fee of $5,000.Under the agreement, TCI paid the Company ninety percent (90%) of the eligible account prior to the receivable actually being paid to the Company and one hundred percent (100%) of the eligible account once payment had been made to the Company. As of December 31, 2010, the Company was in violation of certain financial covenants on its mortgage note payable with US Bank National Association and, as such, US Bank had the ability to demand repayment of the mortgage note payable.On September 2, 2011, the Company and US Bank, executed an Acknowledgement of Default and Agreement to Waiver of Default (the “Waiver Agreement”) pursuant to the Term Loan Agreement and Note, dated September 30, 2004, as amended.The Waiver Agreement waives the default of the Cash Flow Coverage Ratio as of December 31, 2010.In December 2011, the Company paid the outstanding balance satisfying the mortgage note payable. The Company continues its process of evaluating on-going operations, growth initiatives and strategic alternatives, in light of the current economic conditions. The Company’s future capital requirements will depend on many factors, including the timing and amount of its revenues and its investment decisions, which may affect the Company’s ability to generate additional cash.The Company’s management believes that its cash balance and expected cash in 2012 from leasing, or sale of, the building will be adequate to fund its cash requirements for working capital, investing and financing activities during the next twelve months. CRITICAL ACCOUNTING ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and related disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Winland cannot assure you that actual results will not differ from those estimates. Winland believes the following are the most critical judgments and estimates used in the preparation of its financial statements. Revenue Recognition: Revenue is recognized from the sale of products and out of warranty repairs when the product is delivered to a common carrier for shipment and title transfers. Shipping and handling charges billed to customers are included in net sales, and shipping and handling costs incurred by the Company are included in cost of sales. For all sales, Winland has a binding purchase order from the customer.Winland does not generally accept returns but does provide a limited warranty as outlined below under Allowance for Rework and Warranty Costs.Sales and use taxes are reported on a net basis, excluding them from sales and cost of sales. Rental revenue includes rents that our tenant pays in accordance with the terms of its lease reported on a straight-line basis over the non-cancellable term of the lease. The lease provides for tenant occupancy during periods where no rent is due or where minimum rent payments change during the term of the lease. Deferred rent in the accompanying balance sheet includes the cumulative difference between rental revenue as recorded on a straight-line basis and rents received from the tenant in accordance with the lease terms. Inventory Valuation:Inventories are stated at the lower of cost or market and include materials, labor, and overhead costs. Cost is determined using the first-in, first-out method (FIFO). The majority of the inventory is purchased based upon contractual forecasts and customer purchase orders. Even though contractual arrangements may be in place, we are still required to assess the utilization of inventory. In assessing the ultimate realization of inventories, judgments as to future demand requirements are made and compared to the current or committed inventory levels and contractual inventory holding requirements. Reserve requirements generally increase as projected demand requirements decrease due to market conditions, technological and product life cycle changes as well as longer than previously expected usage periods. Management’s estimated reserve for slow moving and obsolete finished goods inventories was $30,000 and $34,000 as of December 31, 2011 and 2010, respectively. 9 Table of Contents Long-lived assets including assets held for sale:Considerable management judgment is necessary in estimating future cash flows and other factors affecting the valuation of long-lived assets including the operating and macroeconomic factors that may affect them. The Company uses historical financial information, internal plans and projections and industry information in making such estimates.While the Company currently believes the expected cash flows from these long-lived assets exceeds the carrying amount, materially different assumptions regarding future performance and discount rates could result in future impairment losses. In particular, if the Company no longer believes it will achieve its long-term projected sales or operating expenses, the Company may conclude in connection with any future impairment tests that the estimated fair value of our long-lived assets are less than the book value and recognize an impairment charge. Such impairment would adversely affect earnings.No impairment losses were recognized in 2011 or 2010. In September 2011, the Company decided to sell its 58,000 square foot manufacturing facility, including land, with a carrying cost of $2,135,000. The building was primarily used for the EMS business segment which was sold January 1, 2011. The Company has determined that the sale of the building could provide significant additional resources to be invested in our proprietary business. These assets were reclassified as held for sale at the time a formal decision was made to sell the land and building, and the assets are being carried at cost, which is less than the estimated fair value of the building less selling costs at December 31, 2011. The building and land are expected to be sold within one year. Allowance for Doubtful Accounts:The Company generally requires no collateral from its customer with respect to trade accounts receivable.Invoices are generally due 30 days after presentation. Accounts receivable over 30 days are considered past due. Winland evaluates its allowance for uncollectible accounts on a quarterly basis and reviews any significant customers with delinquent balances to determine future collectability. Winland bases its determinations on legal issues, past history, current financial and credit agency reports, and experience. Winland reserves for accounts deemed to be uncollectible in the quarter in which the determination is made.Management believes these values are estimates and may differ from actual results.Winland believes that, based on past history and credit policies, the net accounts receivable are of good quality.Bad debt expense for the year ended December 31, 2011 was $1,000.Bad debt expense for the year ended December 31, 2010 was $15,000 offset by collection of $39,000 for a previously written off bad debt.The Company writes off accounts receivable when they are deemed uncollectible and records recoveries of trade receivables previously written off when collected.The Allowance for Doubtful Accounts was $7,000 and $10,000 at December 31, 2011 and 2010, respectively. Allowance for Rework and Warranty Costs:Winland provides a limited warranty for its Proprietary Products for a period of one year, which requires Winland to repair or replace defective product at no cost to the customer or refund the purchase price.Reserves are established based on historical experience and analysis for specific known and potential warranty issues.The reserve reflecting historical experience and potential warranty issues are determined based on experience factors including rate of return by item, average weeks outstanding from production to return, average cost of repair and relation of repair cost to original sales price.Any specific known warranty issues are considered individually.These are analyzed to determine the probability and the amount of financial exposure, and a specific reserve is established.The allowance for rework and warranty costs was $13,100 and $11,200 as of December 31, 2011 and 2010, respectively.The product warranty liability reflects management’s best estimate of probable liability under Winland’s product warranties and may differ from actual results. Income Taxes:Income taxes are accounted for under the asset and liability method.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Winland records a tax valuation allowance when it is more likely than not that it will not be able to recover the value of its deferred tax assets.The valuation allowance for deferred tax assets as of December 31, 2011 and 2010 was $1,889,000 and $1,593,000. The net change in the total valuation allowance for the years ended December 31, 2011 and 2010 was an increase of $296,000 and $1,216,000.The tax effect of the Company’s valuation allowance for deferred tax assets is included in the annual effective tax rate.As of December 31, 2011 and 2010, the Company calculated its estimated annualized effective tax expense (benefit) rate at 1% and (4%), respectively.The Company recognized an income tax expense of $9,000 (net of the valuation allowance) based on its $790,000 pre-tax loss from continuing operations for year ended 2011 compared to an income tax benefit of $89,000 (net of the valuation allowance) based on its $2,098,000 pre-tax loss from continuing operations for the year ended 2010. 10 Table of Contents In addition, Winland reevaluates the technical merits of its tax positions and recognizes an uncertain tax benefit, or derecognizes a previously recorded tax benefit, when (i) there is a completion of a tax audit, (ii) there is a change in applicable tax law including a tax case or legislative guidance, or (iii) there is an expiration of the statute of limitations. Significant judgment is required in accounting for tax reserves. Although Winland believes that it has adequately provided for liabilities resulting from tax assessments by taxing authorities, positions taken by these tax authorities could have a material impact on Winland’s effective tax rate in future periods. CAUTIONARY STATEMENTS Certain statements contained in this Annual Report on Form 10-K and other written and oral statements made from time to time by Winland do not relate strictly to historical or current facts. As such, they are considered “forward-looking statements” that provide current expectations or forecasts of future events. Such statements can be identified by the use of terminology such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “could,” “possible,” “plan,” “project,” “should,” “will,” “forecast” and similar words or expressions. Winland’s forward- looking statements generally relate to its purchase order levels, growth strategies, financial results, product development, sales efforts and sufficiency of capital. One must carefully consider forward-looking statements and understand that such statements involve a variety of risks and uncertainties, known and unknown, and may be affected by inaccurate assumptions, including, among others, those discussed below. Consequently, no forward-looking statement can be guaranteed, and actual results may vary materially from results or circumstances described in such forward looking statements. As provided for under the Private Securities Litigation Reform Act of 1995, Winland wishes to caution investors that the following important factors, among others, in some cases have affected and in the future could affect Winland’s actual results of operations and cause such results to differ materially from those anticipated in forward-looking statements made in this document and elsewhere by or on behalf of Winland. ● Winland derives a significant portion of its revenues from a limited number of distributors that are not subject to long-term contracts with Winland; ● Winland’s ability to compete successfully depends, in part, upon the price at which Winland is willing to sell a proposed product and the quality of its design; ● there is no assurance that Winland will be able to continue to obtain purchase orders from existing and new customers on financially advantageous terms, and the failure to do so could prevent it from achieving the growth it anticipates; ● Winland’s current customers may choose to delay or postpone purchases of products from Winland until the economy and their businesses stabilize and this may affect Winland’s operating results, financial condition and delay and lengthen sales cycles; ● an overall uncertainty in economic activity may also have a negative impact on Winland’s customer’s ability to pay for the products they purchase from Winland; ● Winland’s ability to increase revenues and profits is dependent upon its ability to retain valued existing customers and obtain new customers that fit its customer profile; ● The acceptance of our EA800-ip by the marketplace; and ● Winland’s ability to execute its initiatives to increase sales and expand market share depends upon its ability to develop additional Proprietary Products and technologies and on the availability of sufficient financing, both equity and debt, to meet fixed and variable costs associated with such growth. In addition, see “Risk Factors” under Item 1A, which includes a discussion of additional risk factors and a more complete discussion of some of the cautionary statements noted above. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK None. 11 Table of Contents ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The following financial statements are at the pages set forth below: Report of Independent Registered Public Accounting Firm as of and for the Years Ended December 31, 2011 and 2010 13 Balance Sheets as of December 31, 2011 and 2010 14-15 Statements of Operations for the Years Ended December 31, 2011 and 2010 16 Statements of Changes in Stockholders' Equity for the Years Ended December 31, 2011 and 2010 17 Statements of Cash Flows for the Years Ended December 31, 2011 and 2010 18 Notes to Financial Statements 19-31 12 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders, Audit Committee and Board of Directors Winland Electronics, Inc. Mankato, Minnesota We have audited the accompanying balance sheets of Winland Electronics, Inc. as of December 31, 2011 and 2010, and the related statements of operations, changes in stockholders' equity and cash flows for the years then ended.These financial statements are the responsibility of the company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of its internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Winland Electronics, Inc. as of December 31, 2011 and 2010 and the results of its operations and cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. /s/ Baker Tilly Virchow Krause, LLP Minneapolis, Minnesota March 29, 2012 13 Table of Contents Winland Electronics, Inc. Balance Sheets As of December 31, 2011 and 2010 (In Thousands) December 31, Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $7 and $10 as of December 31, 2011 and 2010, respectively (Note 10) Refundable income taxes (Note 6) - Inventories (Note 3) Prepaid expenses and other assets 31 87 Current assets of discontinued operations (Note 8) - Total current assets Property and Equipment, at cost (Note 4) Land and land improvements - Building - Machinery and equipment Data processing equipment Office furniture and equipment 43 43 Total property and equipment Less accumulated depreciation and amortization Net property and equipment 68 Assets held for sale, net (Note 1) - Deferred rent receivable - Property and equipment of discontinued operations, net (Note 8) - Total assets $ $ See Notes to Financial Statements 14 Table of Contents Winland Electronics, Inc. Balance Sheets As of December 31, 2011 and 2010 (In Thousands, Except Share and Per Share Data) December 31, Liabilities and Stockholders’ Equity Current Liabilities Revolving line-of-credit $ - $ Current maturities of long-term debt (Note 4) - Accounts payable Other short-term tax liabilities - 68 Accrued liabilities: Compensation Other 30 35 Current liabilities of discontinued operations (Note 8) - Total current liabilities Long-Term Liabilities Deferred revenue (Note 5) Long-term liabilities of discontinued operations (Note 8) - 29 Total long-term liabilities Total liabilities Commitments and Contingencies Stockholders’ Equity (Notes 7 and 11) Common stock, par value $0.01 per share; authorized 20,000,000 shares; issued and outstanding 3,701,630 and 3,699,230 shares as of December 31, 2011 and 2010 37 37 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Financial Statements 15 Table of Contents Winland Electronics, Inc. Statements of Operations For the Years Ended December 31, 2011 and 2010 (In Thousands, Except Share and Per Share Data) December 31, Net sales (Note 10) $ $ Cost of sales Gross profit Operating expenses: General and administrative Sales and marketing Research and development - Operating loss ) ) Other income (expenses): Interest expense ) ) Rental revenue - Other, net 26 8 ) Loss from continuing operations before income taxes ) ) Income tax (expense) benefit (Note 6) (9
